FILED
                            NOT FOR PUBLICATION                              JUN 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50393

               Plaintiff - Appellee,             D.C. No. 3:08-CR-03235-TJW

  v.
                                                 MEMORANDUM *
JOSUE DANIEL DE PAZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Josue Daniel De Paz appeals from the 51-month sentence imposed following

his guilty-plea conviction for being a deported alien found in the United States, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      De Paz contends that the district court procedurally erred by (1) imposing a

sentence based solely on the advisory Sentencing Guidelines and failing to

consider the factors set forth in 18 U.S.C. § 3553(a), including the need to impose

a sentence sufficient, but not greater than necessary, and (2) failing to adequately

explain his sentence. The record reflects that the district court provided a reasoned

sentencing explanation and did not otherwise procedurally err. See United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009).

      De Paz also contends that his sentence is substantively unreasonable in light

of his over-represented criminal history and other mitigating circumstances. The

record reflects that, under the totality of the circumstances, De Paz’s sentence is

substantively reasonable. See Gall v. United States, 552 U.S. 38, 51-52 (2007); see

also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    09-50393